WR-84,163-01
                                                                                         COURT OF CRIMINAL APPEALS
                                                                                                         AUSTIN, TEXAS
                                          SCHAFFER LAW OFFICES                         Transmitted 11/12/2015 2:25:43 PM
                                                   NOT A PARTNERSHIP                     Accepted 11/12/2015 2:46:58 PM
                                                   1021 MAIN, SUITE 1440                                  ABEL ACOSTA
                                                  HOUSTON, TEXAS 77002                                            CLERK
Randy Schaffer, P.C.                                                                                  (713) 951-9555
     noguilt@swbell.net                                                                          FAX: (713) 951-9854
                                                                                            RECEIVED
Josh Schaffer, P.L.L.C.                                                                       www.schafferfirm.com
                                                                                    COURT OF CRIMINAL APPEALS
     josh@joshschafferlaw.com                                                             11/12/2015
Joel Hayter                                                                           ABEL ACOSTA, CLERK
     joelhayterlaw@gmail.com




         November 12, 2015

         Abel Acosta                                                       VIA ELECTRONIC FILING
         Clerk of the Court of Criminal Appeals
         Supreme Court Building
         201 West 14th Street
         Austin, Texas 78701

         Re:       Ex parte Kyle Carpenter Dietrich
                   CCA Cause No. WR-84,163-01
                   Trial Court Cause No. 1072796-A

         Dear Mr. Acosta:

         I filed a habeas corpus application on behalf of Kyle Carpenter Dietrich in the 178th District
         Court of Harris County January 14, 2011. I used the version of the Court’s form that was revised
         on March 5, 2007. Thereafter, I filed a first amended application on June 6, 2013, using the
         version of the form that was revised on September 1, 2011. I modified both forms by inserting
         additional pages to summarize the facts of each claim. At the time I filed the applications, the
         applicable rules did not prohibit such modification.

         The Court received the habeas record from the district clerk on November 5, 2015. Out of an
         abundance of caution, I am filing a second amended application using the version of the form
         that was revised on January 1, 2014, which now instructs applicants not to attach any additional
         pages for any item. I am filing the second amended application to ensure that I have complied
         with the current rules regarding the form, even though the initial and first amended applications
         complied with the rules that were in effect at the time they were filed.

         I appreciate your prompt attention to this matter. Please contact me with any questions.

         Sincerely,

         /S/ Josh Schaffer
         Josh Schaffer

         cc:       Linda Garcia
                   Chris Daniel, Harris County District Clerk